Title: To Benjamin Franklin from Jean-Pierre Bérenger, 20 August 1778
From: Bérenger, Jean-Pierre
To: Franklin, Benjamin


Monsieur
Lausanne, ce 20 Aoust 1778
Vous aviez parlé de moi et de mon Histoire de Genève avec bonté; vous offriez de m’aider dans mon projet de faire l’Histoire des 13 Etats-Unis, et je crus devoir vous écrire, vous remercier, vous demander des conseils: j’ai fait tenir ma Lettre à un ami alors à Paris, qui devait vous la porter: vous ne m’avez point repondu et sans doute, ou vous n’avez point reçu ma Lettre, ou vous avez renoncé à m’être de quelques Secours dans l’execution de mon dessein, ou peut-être encore, la multitude des affaires ne vous a point permis de penser à celle qui m’interesse. Nul homme ne craint plus que moi d’être importun, et surtout de l’être pour vous, mais il s’agit d’un trop grand intérêt, d’un projet trop cher à mon coeur, pour ne pas me hazarder à vous distraire un moment. Je vous écris donc, Monsieur, et je vous envoye ma Lettre directement. Daignez me dire, ou me faire dire si vous daignez penser encore à moi, à mon plan, et si vous voulez y cooperer. Voici ce que je puis, ayez la bonté de me dire ce que vous pouvez y ajouter.
J’ai un ami à Londres, homme deja connu par divers ouvrages estimés qui s’occupe à me faire une collection de tous les ouvrages qui ont paru en Angleterre et relatifs à mon plan: je n’en ai excepté que ceux qui sont absolument mauvais. J’en ai un à Goettingue qui me fait une Collection semblable de tous ceux qui ont été publiés en Allemagne: j’aurai tous les Livres français qui ont trait à ce sujet, et deja j’en ai plusieurs. J’ai aussi l’espece de Journal qui a pour titre Affaires de l’Angleterre et de l’Amerique. S’il était quelques Manuscrits qui pussent me servir et que vous pussiez me procurer, c’est en cela que vous pourriez principalement m’obliger. Et lorsque j’aurai assez de materiaux pour commencer, je vous enverrai mes cahiers l’un après l’autre. Vous jugerez de ce qui y manque, et me direz ce que vous en desaprouvez. Voila, Monsieur ce que je desire: votre reponse sera pour moi l’oracle qui doit decider de l’emploi de ma vie. Oui, je la croirai remplie quand mon but le sera dans l’étendue que je lui donne.
J’aurais bien voulu aussi que vous m’eussiez dit si les cartes de l’Amerique qu’on vend à Paris comme étant un relevé des arpenteurs des differentes Provinces, sont bonnes, ou s’il en existe ailleurs de telles. Pour l’Historien qui ne connait pas un Pays par lui même, d’excellentes cartes sont absolument necessaires.
Notre Société vous avait envoyé les Histoires de Genève que vous demandiez: elle les avait adressé à Mr. Bastien Libraire à Paris, et n’en a point eu de reponse. Ne les auriezvous point reçu?
J’y avais joint deux Lettres imprimées dont l’une m’a privé de ma Patrie, et l’autre est la seule justification, la seule vengeance que je me sois permise. J’étais flatté que vous fussiez mon Juge. … Mais bientot tout sera oublié, les Genevois m’ont temoigné souvent leurs regrets, et dans le Code des Loix auquel ils travaillent, celle qui m’éloigna de ma Patrie doit être aneantie.
Pardon, Monsieur, si je vous parle avec plus de liberté que je ne le devrais peut-être. Je sais que j’écris à un homme celèbre et respectable par ses talens et par ses écrits, au Législateur, au Père des Americains, mais j’ai cru que vous parler en homme libre, c’était vous connaître et vous rendre hommage. D’autres peuvent se servir d’expressions plus respectueuses; nul n’aura dans son coeur un respect plus vrai, plus profond que celui avec lequel j’ai l’honneur d’être Monsieur, Votre très humble et très obéissant Serviteur
Berenger,de la Société Typographiqueet Litteraire de Lausanne
A Mr. Le Docteur FranklinSi vous voullez bien me repondre, vous pouvez le faire en Anglais que je puis lire.
 
Notation: Berenger Historien 20 Aout 1778
